Name: Council Regulation (EEC) No 3606/85 of 17 December 1985 opening, allocating and providing for the administration of a Community tariff quota for deep-frozen fillets and minced blocks of Alaska pollack (Theragra chalcogramma) falling within subheadings ex 03.01 B I n) 2 and ex 03.01 B II b) 14 of the Common Customs Tariff
 Type: Regulation
 Subject Matter: foodstuff;  fisheries;  tariff policy
 Date Published: nan

 No L 344/ 12 Official Journal of the European Communities 21 . 12. 85 COUNCIL REGULATION (EEC) No 3606/85 of 17 December 1985 opening, allocating and providing for the administration of a Community tariff quota for deep-frozen fillets and minced blocks of Alaska pollack (Theragra chalcogramma) falling within subheadings ex 03.01 B I n) 2 and ex 03.01 B II b) 14 of the Common Customs Tariff THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 28 thereof, Whereas Community supplies of deep-frozen fillets and minced blocks of Alaska pollack (Theragra chalco ­ gramma) currently depend on imports from third coun ­ tries ; whereas it is in the Community's interest to suspend totally the Common Customs Tariff duty for the product in question , within the Community tariff quota of an appropriate volume for a relatively limited period ; whereas in order not to call into question the develop ­ ment prospects of this production in the Community while ensuring an adequate supply to satisfy user indus ­ tries , it is advisable to open this tariff quota for the product concerned for the period until 28 February 1986, free of duty, and to fix the volume thereof at 4 500 tonnes ; into two instalments, the first being allocated between certain Member States and the second held as a reserve to meet subsequent requirements of Member States which have used up their initial shares and any additional requirements which might arise in the other Member States ; whereas, to give importers of the Member States some degree of certainty, the first instalment of the tariff quota should be fixed at a relatively high level , which in this case could be 4 250 tonnes ; Whereas initial shares may be used up at different rates ; whereas, to avoid disruption of supplies on this account, it should be provided that any Member State which has almost used up its initial share should draw an additional share from the reserve ; whereas, each time its additional share is almost used up, a Member State should draw a further share, and so on as many times as the reserve allows ; whereas the initial and additional shares be valid until the end of the quota period ; whereas this form of administration requires close collaboration between the Member States and the Commission , which latter must be in a position to keep account of the extent to which the quotas have been used up and to inform the Member States accordingly ; Whereas, since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united within and jointly represented by the Benelux Economic Union , any measure concerning the adminis ­ tration of the shares allocated to that economic union may be carried out by any one of its members, HAS ADOPTED THIS REGULATION : Whereas, in particular, equal and continuous access to the quota should be ensured for all Community importers and the rate of duty for the tariff quota should be applied consistently to all imports until the quota is exhausted ; whereas , in the light of these principles, arrangements for the utilization of the tariff quota based on an allocation among Member States would seem to be consistent with the Community nature of the quota ; whereas, to corres ­ pond as closely as possible to the actual trend in the market in the product in question , allocation of the quota should be in proportion to the requirements of the Member States as calculated by reference to statistics of imports from third countries during a representative reference period and to the economic outlook for the quota period in question ; Whereas in the case in point there are no statistical data broken down by quality of products in question ; whereas the quota is an autonomous Community tariff quota intended to cover import needs arising in the Commu ­ nity, the quota volume may be allocated on the basis of the temporary import needs from third countries expressed by each of the Member States ; whereas these arrangements for allocation will equally ensure the uniform application of the Common Customs Tariff ; Whereas, to take account of possible import trends for the product concerned, the quota volume should be divided Article 1 1 . From the date on which this Regulation enters into force until 28 February 1986, the Common Customs Tariff duty for deep-frozen fillets and minced blocks of Alaska pollack ( Theragra chaclogramma), falling within subheadings ex 03.01 B II b) 14 and ex 03.01 B I n) 2 shall be totally suspended within the limit of a Commu ­ nity tariff quota of 4 500 tonnes . 2 . Within the limits of this tariff quota, the Hellenic Republic shall apply customs duties calculated in accor ­ dance with the relevant provisions in the 1979 Act of Accession . No L 344/ 1321 . 12 . 85 Official Journal of the European Communities Article 2 1 . A first instalment of 4 250 tonnes of this Community tariff quota shall be allocated among certain Member States ; the shares, which shall be valid until 28 February 1986, shall amount to the following quantities : (tonnes) Germany France United Kingdom 1 800 1 450 1 000 Article 4 Additional shares drawn pursuant to Article 3 shall be valid until 28 February 1986 . Article 5 The Commission shall keep an account of the shares opened by the Member States pursuant to Articles 2 and 3 and shall , as soon as the notification reaches it, inform each Member State of the extent to which the reserve has been used up . It shall ensure that the drawing which exhausts the reserve does not exceed the balance available and to this end shall notify the amount of that balance to the Member State making the last drawing. Article 6 1 . Member States shall take all appropriate measures to ensure that additional shares drawn pursuant to Article 3 are opened in such a way that imports may be charged without interruption against their aggregate shares of the Community tariff quota . 2 . Member States shall ensure that importers of the product in question have free access to the shares allotted to them . 3 . Member States shall charge imports of the product in question against their shares as the product is entered with the customs authorities for free circulation . 4 . The extent to which Member States have used up their shares shall be determined on the basis of imports charged against them under the conditions set out in paragraph 3 . Article 7 At the Commission's request, the Member States shall inform it of imports actually charged against their shares . Article 8 The Member States and the Commission shall cooperate closely to ensure that this Regulation is complied with . Article 9 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. 2 . The second instalment of 250 tonnes shall constitute the reserve . 3 . If an importer gives notification of an imminent importation of the product in question in a Member State and requests the benefit of the quota, the Member States concerned shall inform the Commission and draw an amount corresponding to these requirements to the extent that the available balance of the reserve permits this . Article 3 1 . If a Member State has used 90 % or more of its initial share as fixed in Article 2 ( 1 ), it shall forthwith , by notifying the Commission , draw a second share, to the extent that the reserve so permits, equal to 5 % of its initial share rounded up as necessary to the next whole number. 2 . If a Member State , after exhausting its initial share , has used 90 % or more of the second share drawn by it, that Member State shall forthwith , in the manner and to the extent provided in paragraph 1 , draw a third share equal to 2,5 % of its initial share rounded up as necessary to the next whole number. 3 . If a Member State , after exhausting its second share has used 90 % or more of the third share drawn by it, that Member State shall , in the manner and to the extent provided in paragraph 1 , draw a fourth share equal to the third . This process shall apply until the reserve is used up . 4 . By way of derogation from paragraphs 1 , 2 and 3 , a Member State may draw shares lower than those specified in those paragraphs if there are grounds for believing that those specified may not be used in full . Any Member State applying this paragraph shall inform the Commis ­ sion of its grounds for so doing. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 17 December 1985 . For the Council The President J. F. POOS